Title: Abigail Adams to William Smith Shaw, 26 December 1797
From: Adams, Abigail
To: Shaw, William Smith


        
          my Dear Nephew
          26 December 1797
        
        I received by the last post your kind Letter and the Poem of Mrs Mortens which the President had received a few days before from the Author “For the beloved President of a Free and enlightned People, the following Poem is gratefully and Respectfully offerd, by the Author” I would fain flatter myself that the fair Authoriss did not take a poetic lisence in this sentance; I send you in return Erskine speeches on the trial of Thomas Williams for Publishing the Age of reason and Giffords Letter to Erskine. I like mr Erskines Religious sentiments much better than his Politicks in the former he is a very good Christian, in the latter a very great Heritic. Gifford has proved himself a much more enlightned Politician, and places Erskine intirely in the back ground. I have lately been reading Letters of a Lady written in France during a residence there in the years 92 93 94 95 prepared for the press by this same mr Gifford they are admirably well written and corrobarate the facts which we received from other pens of most of the Horrours which stain this unparaleld Revolution in France intersperced with sentiments and reflections which do honour to the Head and heart of the writer. What is to be the fate of that devoted Nation no Humane foresight can determine. a more despotic act was never perpretrated by the most absolute of Tyrants, than banishing untried Such a number of citizens Legislators. I can not describe my sentiments on this subject better than quoting the words of this Lady in her Letter of June 3 1794 before the Death of Robespierre. The individual sufferings of the French may perhaps yet admit of increase: but their Humiliation as a people can go no further; and if it were not certain that the acts of the government are congenial to its principles one might suppose this tyranny a moral experiment on the extent of human endurance than a political system. the late tyrannical mandates of the directory, shew the weakness and instability of a form of government which is incapable of resisting opposition, and which knows no medium between yealding to its adversaries, or destroying them. force alone is Law.
        I would send you Porcupine papers, sometimes if you do not see them. he is frantick with joy and exultation just now for the Victory

obtaind by Admiral Duncan over the Dutch. he crows and claps his wings and says the English ought to have blown them all up. a good Haunch of a fat Dutchman would be worth more than the whole Body of a san cullot. he is a sad dog, but his Wit is without malice, tho he frequently decends to Blackguardism
        When you go to Atkinson do You write a Letter to mrs smith & tell her how her Sons are. she will receive it very friendly of you. cover it to me and I will forward it. Johnson kept sabbeth with me & went off on twesday last for George Town. write me again, and I will not omit replying to you. you mend in your Hand. your uncle says you will do very well in time. adieu your affectionate / Aunt
        
          A A
        
      